Opinion by
Mb. Justice Fell,
Two grounds of negligence were alleged: (1) the failure of the defendants to instruct an inexperienced servant in the use of dangerous machinery; (2) furnishing machinery which was unsafe because of being out of repair. Neither allegation of negligence finds any substantial support in the testimony offered by the plaintiff.
The plaintiff was of full age. She had been employed for *601several weeks in the defendant’s laundry, and had a general knowledge of the machinery in use. She had worked for three or four days at the mangle by which she was injured, and knew all of the dangers to which she was exposed. Her duty was to spread out the clothes to be ironed and to pass them along the surface of a small platform until they were caught by the rollers of the mangle. Before she did any work she was shown by one of the defendants how it should be done. He took her to the mangle, spread out a napkin and passed it toward the rollers until it was caught. No further instruction than this would seem to be necessary. In her testimony she did not claim that further instruction could have been given her, or that there was anything connected with the work which she did not fully understand from the start. The work at which she was engaged was of the simplest character, and the only danger was in allowing her fingers to come into contact with the rollers, and this danger she fully knew. The only thing to be guarded against was lack of care and attention on her part, and no amount of instruction would have made that more obvious.
The only testimony directed to show that the machine was unsuitable or unsafe was that at times it jerked or jarred. What caused the jerking or jarring, and whether it was unusual in such machines, was not shown. It may have been due to a defect in the machine or have resulted from the clashing of the cogs when the rollers were subjected to a severe pressure by passing between them thick pieces of cloth. There was no evidence that the jerking or jarring of the mangle had any relation to the plaintiff’s injury. Her only explanation of the manner in which she was injured appears in the following testimony: “Q. The only way you could get hurt would be to shove your fingers clean up into the rollers, wouldn’t it? A. Yes, sir. The napkin must have pulled my hand in, or some thing, I couldn’t say. ... I was working, putting napkins right in. . . . Q. If you were careful, how did it come that your fingers got up there in the rolls? A. Well, I can’t exactly tell unless it was when it jerked it jerked my hand in, because that machine used to jerk at times and make you afraid of it. It would jerk and stop, and it must have took my hand in when it stopped. . . .” If she allowed her hand to be drawn in by *602the napkin, it was clearly her own fault, and the jerking or stopping of the machine was not a source of danger unless by its irregular motion the axis of revolution of the rollers was changed and they were brought nearer to her hand; but of this there is not the slightest evidence or even suggestion.
The absence of a guard on the machine was not a defect. There was no evidence tending to show that a guard would have added to its safety, or that guards were in ordinary use on such machines at the time of the plaintiff’s injury. As far as appears from the testimony the machine was of a kind in ordinary use, and ordinary use was thé test. “Whatever is, according to the general, usual and ordinary course, adopted by those in the same business, is reasonably safe within the meaning of the law: ” Kehler v. Schwenk, 144 Pa. 348. The test is negligence, and negligence cannot be imputed from the employment of machinery in general use: Reese v. Hershey, 163 Pa. 258. There was then nothing but the mere fact of the happening of the accident from which negligence could be inferred; and as between employer and employee this is insufficient: Wojciechowski v. Spreckles Sugar Refining Co., 177 Pa. 57. A specific act of negligence must be shown.
In the absence of proof of defects which added to the danger of the operation of the mangle the promise by one of the defendants to fix it imposed no liability on them. As it did not appear that the legal duty to furnish reasonably safe machinery and appliances had been violated, there was no ground on which they could be held liable for the plaintiffs loss.
The judgment is reversed.